Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 8/5/2022 include amendments to the claims. Claims 1-17 and 19 are pending. Claims 1-2, 3-7, 9-17 have been amended. Claim 18 has been cancelled.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not wholly persuasive. However, a new grounds of rejection is made in view of Graff et al. (US20150082879) and Kim (US20100319783).
Regarding applicant’s arguments that none of the references teach an electrical leakage detection sensor: Sassone et al. does not teach an electrical leakage sensor. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor (reads on hot wire sensor) comprising at least two electrical detection elements NTC1-4 (read on electrodes) on at least one support 104 (that is separate to the duct), arranged according to a direction a flow of the liquid in the duct 102, 106 (reads on prearranged for contact with liquid flowing into the detection volume); thereby allowing for improved accuracy (see paragraphs [0033], [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical hot-wire flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al. 
Regarding applicant’s arguments that none of the references teach a further electrical leakage sensor: Sassone et al. and Graff et al. together teach that an electrical leakage sensor may be disposed in order to provide flow detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second electrical leakage sensor may be provided so as to allow for additional flow detection capacity. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In response to applicant's argument that there is no motivation to include the flow sensor by Graff et al. in the modified system by Sassone et al. due to the difficulty of incorporating it therein, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor (reads on hot wire sensor) that provides improved accuracy (see paragraphs [0033], [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical hot-wire flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al.

Drawings
Objections to the drawings have been withdrawn.
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sassone et al. (EP1085119A2) in view of Neven (EP2600119A1) and Graff et al. (US20150082879).
Regarding claims 1-3, 10, 15, 17, 19, Sassone et al. teaches a safety device against leaks of liquid for a liquid-conducting household appliance or system (see abstract — reads on claim 19), the device being designed for connection between a source of liquid and a liquid-conducting household appliance or system (see paragraph [0002]), the device comprising: a first pipe 8/8’ /38 capable of carrying the liquid which comes from the source of liquid, a hydraulic unit 2/2’ /32 having a duct 3/3’/51 capable of carrying the liquid, the hydraulic unit 2/2’/32 being  upstream of the first pipe 8/8’ or downstream of the first pipe 38, a flow sensor 20/20’ in the hydraulic unit 2/2’/32; wherein the first pipe 8/8’/38 is connected in fluid communication with said duct 3/3’/51 and extends longitudinally at least in part within a second pipe 10/10’/40, which is impermeable to the liquid, in such a way that defined between at least part of the first pipe 8/8’/38 and of the second pipe 10/10’/40 is a gap having proximal and distal ends, wherein the hydraulic unit 2/2’/32 has a respective hydraulic body that defines said duct 3/3’/51, wherein the device optionally comprises a valve arrangement 4/5/4’ that is electrically switchable between a closing position and an opening position, to prevent or enable, respectively, passage of liquid through the first pipe 8/8’ /38; an electrical leak sensor 25’ in the hydraulic unit 2’ being capable detecting liquid that leaked in the gap between the inner pipe 8/8’ /38 and the outer pipe 10/10’/40 (reads on claim 10) (see figures 1-9 and paragraphs [0018]-[0040], [0068]-[0095], [0118]-[0140]). Sassone et al. does not explicitly teach that the flow sensor is a non-mechanical flow sensor that includes at least two electrical detection elements within said duct. Neven teaches a non-mechanical electromagnetic induction flow sensor (see abstract — reads on claim 3) that includes at least two electrical detection elements 4, 5a, 5b mounted facing the inside of the duct at a detection region 2b of the duct, whereby varying regions are disposed on both upstream and downstream sides of the detection region 2b (reads on claim 15); thereby allowing for improved accuracy (see figures 1-4, paragraphs [0001]-[0003], [0014]-[0018]). Since Sassone et al. teaches a liquid transport system with a flow sensor and Neven teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical flow sensor with at least two electrical detection elements may be mounted in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Neven. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor (reads on hot wire sensor) comprising at least two electrical detection elements NTC1-4 (read on electrodes) mounted on at least one support 104 (that is separate to the duct) facing an inside of the duct and reachable by the liquid, arranged according to a direction of a flow of the liquid in the duct 102, 106 (reads on prearranged for contact with liquid flowing into the detection volume); thereby allowing for improved accuracy (see paragraphs [0033], [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an electrical and non-mechanical hot-wire flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al. Sassone et al. does not teach a further electrical leakage sensor. However, Sassone et al., Neven and Graff et al. together teach that an electrical leakage sensor may be disposed in order to provide flow detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second electrical leakage sensor may be provided so as to allow for additional flow detection capacity. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 4-6, Sassone et al., Graff et al. and Neven together teach the limitations of claim 3. Neven teaches in figures 1-4, paragraphs [0001]-[0003], [0014]-[0018] an electromagnetic arrangement 3a, 3b prearranged for generating an electromagnetic field in a direction transverse to the direction of a flow of the liquid in said duct 2, and a detection arrangement comprising at least two electrodes 4, 5a, 5b for detecting a potential difference induced by the flow of the liquid through said electromagnetic field, the at least two electrodes 4, 5a, Sb providing the aforesaid at least two electrical detection elements (reads on claim 4); wherein the at least two electrodes 4, 5a, 5b are both on the at least one support 3a and capable of being inserted in a transverse direction in said duct 2 and facing the inside thereof (reads on claim 5); wherein the electromagnetic arrangement has a configuration whereby the electromagnetic field is generated between two yokes (see e.g. 3a) (reads on claim 6).
Regarding claim 16, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. teaches in paragraphs [0006] and [0026] an autonomous electrical supply source to supply electricity to electrical instruments. 
Regarding claims 2, 8-9, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. does not teach that the non-mechanical flow sensor is a hot-wire sensor. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor (reads on hot wire sensor — reads on claim 8) comprising at least two electrical detection elements NTC1-4 on at least one support 104, arranged in according to a direction a flow of the liquid in the duct 102, 106 (reads on claim 9); thereby allowing for improved accuracy (see paragraphs [0033], [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical hot-wire flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al.
Regarding claims 11-14, Sassone et al. and Neven together teach the limitations of claim 1. Neven teaches in figures 1-4, paragraphs [0001]-[0003], [0014]-[0018] an electromagnetic arrangement 3a, 3b prearranged for generating an electromagnetic field in a direction transverse to the direction of a flow of the liquid in said duct 2, and a detection arrangement comprising at least two electrodes 4, 5a, 5b for detecting a potential difference induced by the flow of the liquid through said electromagnetic field, the at least two electrodes 4, 5a, 5b providing the aforesaid at least two electrical detection elements; wherein the at least two electrodes 4, 5a, 5b are both on the at least one support 3a and capable of being inserted in a transverse direction in said duct 2 and facing the inside thereof. Sassone et al. does not teach that the electrical leak sensor comprises at least two further electrodes. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor comprising at least two electrodes NTC1-4 on at least one support 104 (reads on claim 12), arranged in according to a direction a flow of the liquid in the duct 102, 106, at a peripheral position of the duct 102, 106 (reads on claim 11); whereby possible leakage may cause an electrical conduction between the two further electrodes NTC1-4; thereby allowing for improved accuracy (see paragraphs [0033]- [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that electrical leak sensor may comprise at least two further electrical detection elements mounted on a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al. Hence, it is readily apparent that, in the modified system, the two electrodes and the two further electrodes may be mounted on separate portion of the support, on inside and outside portions of the duct.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sassone et al. (EP1085119A2) in view of Neven (EP2600119A1) and Graff et al. (US20150082879) as applied to claim 4, and further in view of Kim (US20100319783).
Regarding claim 7, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. does not teach a sensor for measuring the electromagnetic field. Kim teaches a fluid delivery system (see abstract) and that an electromagnetic field sensor may be provided in order to detect the strength of the field and thereby allow for flow rate determination (see paragraphs [0038]-[0039], [0045], [0048]). Since both Sassone et al. and Kim teach fluid delivery systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a magnetic field sensor may be included in the modified system so as to allow for flow rate determination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711